Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending and subject to a non-final filed on Aug. 30, 2021. In the response filed on Nov. 30, 2021, claims 1-3, 11, 16-17 and 20 were amended. Therefore, claims 1-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed Nov. 30, 2021 with respect to the rejection of claims 1, 16 and 20 under 35 U.S.C. 103 have been considered but they are not persuasive for the following reasons below.
Applicant’s argument 1: Applicant respectfully submits that the cited references, taken individually or in combination, fail to disclose or suggest the features of amended independent claim 1, particularly with respect to the features of “receiving supplemental information associated to the original table from recognizing a portion of the image, wherein the supplemental information is not part of the image of the original table”. Specially, claim 1 has been amended to further define that the supplemental information associated to the original table is not part of the image of the original table. Pages 7 and 8 of the Office Action refers to paragraph [0022] of Byron, which teaches, "a clue in header 420 helps either determine or confirm a hypothesis of a functional 
Examiner Response 1: After reviewing applicant’s arguments and disclosures. The Examiner respectfully disagrees since Robinson, Enomoto and Byron teaches the limitations recited in claim 1.
Byron teaches: receiving supplemental information associated to the original table from recognizing a portion of the image, wherein the supplemental information is not part of the image of the original table; (Byron − [0022] Using NLP as an example processing operation to be applied to a table data structure, with OCR of table data structure. [0076] Fig. 4A, As another example, row header 420 indicates that cell 430 contains a total or summation of some values presented elsewhere, perhaps in table 402. In other words, a clue in header 420 helps either determine or confirm a hypothesis of a functional dependency of type "sum" of cell 430 on some other cells. [0118-0119] Identified a suspicious cell within a block of cells using the mechanisms described above, functional dependencies associated with that cell are identified and inverted to compute a correct data value for the suspicious cell. Thus, for example, if the functional dependency is that the suspicious cell having data value A is one of 4 input values A, B, C, and D to a sum operation, e.g., SUM=A+B+C+D, then the correct data value for the suspicious cell may be computed by inverting the functional dependency such that the correct data value for A is the subtraction of B, C, and D from the SUM, i.e. A=SUM-B-C-D. The determination of the functional dependency itself may be obtained from the detection of functional dependencies previously described, e.g., identifying that the header of a column is a "total" of monthly expenses and other columns specify particular "months" of the year, and/or that the column header of the present cell is a particular month name, then it can be deduced that the functional dependency of the suspicious cell is a monthly expense value that has a functional relationship with a corresponding cell in the "total" column being an input to the summation function for generating the total data value in the "total" column. The formula is not part of the original table.) Byron teaches recognizing a header 420 which is a clue that helps either determine or confirm a hypothesis of a functional dependency of type "sum" of cell 430 on some other cells. The formula sum=A+B+C+D is a sum operation that is not part of the image of the original table shown in Fig. 4A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PGPUB: 20070177183, Filed Date: Feb. 2, 2006 hereinafter "Robinson") in view of Enomoto (US PGPUB: 201101648132 Filed Date: Dec. 29, 2010 hereinafter "Enomoto") and in further view of Byron et al. (US PGPUB: 20140379666, Filed Date: Jun. 24, 2013 hereinafter "Byron")
Regarding independents claim 1, Robinson teaches: A computer-implemented method for optically recognizing an original table using an optical recognition application, the method comprising: 
receiving an image of the original table; (Robinson − [0004] Once the necessary images have been acquired, the system may combine or improve the suitability of the images for later use through one or more techniques. The system may recognize a variety of elements in the images, including text, tables, diagrams, and so on. [0024] For example, an image scanner or photocopy machine may generate digital images by scanning pages of a hard copy document.)
analyzing the image to recognize each cell of two or more cells of the original table (Robinson − [0042] In the same or other embodiments, the element recognition module 245 may recognize additional "super-elements," aside from text. In this context, a "super-element" is an element that has some additional meaning or structure, beyond simple text. Some examples of super-elements, without limitation, are images with metadata, such as images with captions; bulleted lists; equations; annotations; tables; charts; and forms. [0046] For example, a photograph of a spreadsheet with cells containing the numbers 1, 1, and 2 may not simply be recognized as a spreadsheet with three cells containing the literal values 1, 1, and 2. Instead, the third cell--the cell that contains 2--may be generated so that it contains a formula summing the previous two cells. For example, assuming the first two cells are named A1 and B1, the cells in the generated soft copy spreadsheet might contain 1, 1, and a formula like "=SUM(A1:B1)".)
in response to recognizing each cell of the two or more cells of the original table, identifying patterns of two or more values within the two or more cells and correlating the patterns to a formula; (Robinson – [0046] Beyond recognition of tables or spreadsheets, the element recognition module may be able to impute logic in the soft copy spreadsheet, table, or other element it generates. For example, a photograph of a spreadsheet with cells containing the numbers 1, 1, and 2 may not simply be recognized as a spreadsheet with three cells containing the literal values 1, 1, and 2. Instead, the third cell--the cell that contains 2--may be generated so that it contains a formula summing the previous two cells. For example, assuming the first two cells are named A1 and B1, the cells in the generated soft copy spreadsheet might contain 1, 1, and a formula like "=SUM(A1:B1)". The pattern of the values 1, 1, to the third cell 2. Is a pattern for generating a soft copy formula like “=SUM(A1:B1)”.)
and generating, based on the two or more cells, a digitized table, wherein the digitized table resembles the original table except that the digitized table includes the formula applied to the two or more cells.  (Robinson − [0046] Tables or spreadsheets might be recognized, for example and without limitation, in cases when images of a printed spreadsheet are used. For example, if a printed spreadsheet is photographed, the user may choose to generate a soft copy spreadsheet document. The element recognition module may be able to generate logic in the soft copy spreadsheet, table or other element it generates. For example, a photograph of a spreadsheet with cells containing the numbers 1, 1, and 2 may not simply be recognized as a spreadsheet with three cells containing the literal values 1, 1, and 2. Instead, the third cell--the cell that contains 2--may be generated so that it contains a formula summing the previous two cells. For example, assuming the first two cells are named A1 and B1, the cells in the generated soft copy spreadsheet might contain 1, 1, and a formula like "=SUM(A1:B1)".)
Robinson does not explicitly teach: based on identifying relative positions of data between columns and rows of the original table and separating the data of each cell based on the relative positions of the data;
However, Enomoto teaches: analyzing the image to recognize each cell of two or more cells of the original table based on identifying relative positions of data between columns and rows of the original table and separating the data of each cell based on the relative positions of the data; (Enomoto – [0051] Reference numeral 211 denotes a region extraction unit that analyzes the received document image (image data), then divides the resulting image into regions according to object types such as a table, a character, a natural image and the like, and then extracts the region data on an object basis. The region data includes object type information, and also information on object positions, object sizes, object inclination and the like. [0054] FIG. 3 is a tree structure diagram showing information on the table object obtained through the region extraction processing, the table structure analysis processing and the character recognition processing. [0068-0069] Reference numeral 602 in FIG. 6 denotes table structure information extracted about the table regions 502 and 503. Concerning the table region 502, coordinates (0, 0) of the top left position of the rectangle and size (580, 190) of the rectangle of the cell located in the first row and the first column are shown when the top left of the rectangle forming the outer frame of the table region is defined as the origin point (0, 0).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified UI information module of Robinson to provide a system for recognizing table structure for table region data such as cell information as taught by Enomoto, with a reasonable expectation of success since Robinson, and Enomoto are in the same field of endeavor of recognizing images of spreadsheets and tables. The motivation to combines provides the benefit of entering scan images of spreadsheet faster without having to manually enter spreadsheet data.
Robinson does not explicitly teach: receiving supplemental information associated to the original table from recognizing a portion of the image, wherein the supplemental information is not part of the image of the original table; based on the patterns and the received supplemental information, automatically generating the formula that is applicable to the two or more cells; 
However, Byron teaches: receiving supplemental information associated to the original table from recognizing a portion of the image, wherein the supplemental information is not part of the image of the original table; (Byron − [0022] Using NLP as an example processing operation to be applied to a table data structure, with OCR of table data structure. [0076] Fig. 4A, As another example, row header 420 indicates that cell 430 contains a total or summation of some values presented elsewhere, perhaps in table 402. In other words, a clue in header 420 helps either determine or confirm a hypothesis of a functional dependency of type "sum" of cell 430 on some other cells. [0118-0119] Identified a suspicious cell within a block of cells using the mechanisms described above, functional dependencies associated with that cell are identified and inverted to compute a correct data value for the suspicious cell. Thus, for example, if the functional dependency is that the suspicious cell having data value A is one of 4 input values A, B, C, and D to a sum operation, e.g., SUM=A+B+C+D, then the correct data value for the suspicious cell may be computed by inverting the functional dependency such that the correct data value for A is the subtraction of B, C, and D from the SUM, i.e. A=SUM-B-C-D. The determination of the functional dependency itself may be obtained from the detection of functional dependencies previously described, e.g., identifying that the header of a column is a "total" of monthly expenses and other columns specify particular "months" of the year, and/or that the column header of the present cell is a particular month name, then it can be deduced that the functional dependency of the suspicious cell is a monthly expense value that has a functional relationship with a corresponding cell in the "total" column being an input to the summation function for generating the total data value in the "total" column. The formula is not part of the original table.)
based on the patterns and the received supplemental information, automatically generating the formula that is applicable to the two or more cells; (Byron − [0118-0119] Identified a suspicious cell within a block of cells using the mechanisms described above, functional dependencies associated with that cell are identified and inverted to compute a correct data value for the suspicious cell. Thus, for example, if the functional dependency is that the suspicious cell having data value A is one of 4 input values A, B, C, and D to a sum operation, e.g., SUM=A+B+C+D, then the correct data value for the suspicious cell may be computed by inverting the functional dependency such that the correct data value for A is the subtraction of B, C, and D from the SUM, i.e. A=SUM-B-C-D. The determination of the functional dependency itself may be obtained from the detection of functional dependencies previously described, e.g., identifying that the header of a column is a "total" of monthly expenses and other columns specify particular "months" of the year, and/or that the column header of the present cell is a particular month name, then it can be deduced that the functional dependency of the suspicious cell is a monthly expense value that has a functional relationship with a corresponding cell in the "total" column being an input to the summation function for generating the total data value in the "total" column.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified UI information module of Robinson and Enomoto to provide a system for recognizing table structure using natural language processing (NPL) for determining patterns in table data as taught by Byron, with a reasonable expectation of success since Robinson, and Enomoto are in the same field of endeavor of recognizing images of spreadsheets and tables. The motivation to combines provides the benefit of entering scan images of spreadsheet faster without having to manually enter spreadsheet data.
Regarding dependents claim 4, Robinson, Enomoto and Byron discloses all the features with respect to claim 3 as outlined above
Robinson teaches: wherein recognizing each cell of the two or more cells of the original table comprises recognizing a structure of the original table. (Robinson ─ [0054] Throughout the recognition of elements, the element recognition module 245 may maintain specific features of the recognized elements. For example, the element recognition module may recognize the following features of text, without limitation: font name, font style (bold, underline, and so on), font size, text color, and so on.)
Regarding dependents claim 5, Robinson, Enomoto and Byron discloses all the features with respect to claim 4 as outlined above
Robinson teaches: wherein recognizing the formatting applied to the original table further comprises recognizing a style applied to the two or more values, a format applied to the two or more values, an alignment of the two or more values, a language in which at least one of the two or more values is written, and colors applied to the two or more values. (Robinson ─ [0004] The system may recognize a variety of elements in the images, including text, tables, diagrams, and so on. [0054] Throughout the recognition of elements, the element recognition module 245 may maintain specific features of the recognized elements. For example, the element recognition module may recognize the following features of text, without limitation: font name, font style (bold, underline, and so on), font size, text color, and so on.)
Regarding dependents claim 6, Robinson, Enomoto and Byron discloses all the features with respect to claim 1 as outlined above
Robinson teaches: further comprising displaying a preview of the digitized table. (Robinson ─ [0055] In one implementation, the recognition choices module 250 may display a dialog that shows the relevant part of the image being processed by the element recognition module, as well as the elements that have been identified by the element recognition module as possible matches, perhaps with the most likely element selected by default.
Regarding dependents claim 7, Robinson, Enomoto and Byron discloses all the features with respect to claim 1 as outlined above
Robinson teaches: wherein displaying the preview of the digitized table comprises displaying the original table in a digitized format. (Robinson ─ [0055] In one implementation, the recognition choices module 250 may display a dialog that shows the relevant part of the image being processed by the element recognition module, as well as the elements that have been identified by the element recognition module as possible matches, perhaps with the most likely element selected by default.)
Regarding dependents claim 8, Robinson, Enomoto and Byron discloses all the features with respect to claim 1 as outlined above
Robinson teaches: wherein displaying the preview of the digitized table further comprises displaying a confidence level describing an accuracy of the digitized table. (Robinson ─ [0055] In some instances, the element recognition module 245 may not be able to recognize some elements automatically with some sufficient or defined level of certainty. In such instances, the recognition choices module 250 may be used to present the user with a choice between multiple possible elements. For example and without limitation, if the element recognition module determines that there is a 60% chance that particular element should be recognized as one element, and a 40% chance that the element should be recognized as another element, the recognition choices module may enable the user to choose between the two likely elements.)
Regarding dependents claim 13, Robinson, Enomoto and Byron 
Robinson teaches: further comprising displaying an option to import at least one of the formatting or a style applied to the original table. (Robinson ─ [0051-0052] Similar to how a bulleted list is recognized and output in a generated soft copy document, the element recognition module 245 may also recognize other super-elements including, without limitation, equations and charts, in addition to other super-elements, like tables and spreadsheets, which can be embedded in a soft copy document. In the case of a chart or graphic, it may be possible for the element recognition module 245 to impute additional meaning to the elements of the chart or graphic.)
Regarding independents claim 16, Robinson teaches: A system comprising:
at least one processing unit; and at least one memory storing computer executable instructions that, when executed by the at least one processing unit, cause the system to perform operations comprising: (Robinson ─ [0010] FIG. 1 and the related discussion are intended to provide a brief, general description of an exemplary computing environment in which the various technologies described herein may be implemented.)
receiving, at a server device, an image that includes an original table and text that surrounds the original table; (Robinson ─ [0004] [0009] The system may also determine the type of document or documents represented by the image or images. The system may recognize a variety of elements in the images, including text, tables, diagrams, and so on. A magazine article, the recognized elements might include text, graphics, tabular data, and photographs with captions. Using the recognized elements, the system might generate a single word processor document with multiple pages containing text, graphics, tables, and photographs.
recognizing, at the server device, two or more cells of the original table, (Robinson ─ [0046] Tables or spreadsheets might be recognized, for example and without limitation, in cases when images of a printed spreadsheet are used. For example, if a printed spreadsheet is photographed, the user may choose to generate a soft copy spreadsheet document. The element recognition module may be able to generate logic in the soft copy spreadsheet, table or other element it generates. For example, a photograph of a spreadsheet with cells containing the numbers 1, 1, and 2 may not simply be recognized as a spreadsheet with three cells containing the literal values 1, 1, and 2. Instead, the third cell--the cell that contains 2--may be generated so that it contains a formula summing the previous two cells. For example, assuming the first two cells are named A1 and B1, the cells in the generated soft copy spreadsheet might contain 1, 1, and a formula like "=SUM(A1:B1)".)
in response to recognizing the two or more cells of the original table, identifying two or more values associated with the two or more cells; (Robinson – [0046] Beyond recognition of tables or spreadsheets, the element recognition module may be able to impute logic in the soft copy spreadsheet, table, or other element it generates. For example, a photograph of a spreadsheet with cells containing the numbers 1, 1, and 2 may not simply be recognized as a spreadsheet with three cells containing the literal values 1, 1, and 2. Instead, the third cell--the cell that contains 2--may be generated so that it contains a formula summing the previous two cells. For example, assuming the first two cells are named A1 and B1, the cells in the generated soft copy spreadsheet might contain 1, 1, and a formula like "=SUM(A1:B1)". The pattern of the values 1, 1, to the third cell 2. Is a pattern for generating a soft copy formula like “=SUM(A1:B1)”.)
analyzing the two or more values to identify trends patterns in data; (Robinson – [0046] Beyond recognition of tables or spreadsheets, the element recognition module may be able to impute logic in the soft copy spreadsheet, table, or other element it generates. For example, a photograph of a spreadsheet with cells containing the numbers 1, 1, and 2 may not simply be recognized as a spreadsheet with three cells containing the literal values 1, 1, and 2. Instead, the third cell--the cell that contains 2--may be generated so that it contains a formula summing the previous two cells. For example, assuming the first two cells are named A1 and B1, the cells in the generated soft copy spreadsheet might contain 1, 1, and a formula like "=SUM(A1:B1)". The pattern of the values 1, 1, to the third cell 2. Is a pattern for generating a soft copy formula like “=SUM(A1:B1)”.)
Robinson does not explicitly teach: wherein the recognizing the two or more cells is based on distinguishing the original table from the text that surrounds the original table;
However, Enomoto teaches: wherein the recognizing the two or more cells is based on distinguishing the original table from the text that surrounds the original table; (Enomoto – [0051] Reference numeral 211 denotes a region extraction unit that analyzes the received document image (image data), then divides the resulting image into regions according to object types such as a table, a character, a natural image and the like, and then extracts the region data on an object basis. The region data includes object type information, and also information on object positions, object sizes, object inclination and the like. [0054] FIG. 3 is a tree structure diagram showing information on the table object obtained through the region extraction processing, the table structure analysis processing and the character recognition processing. [0068-0069] Reference numeral 602 in FIG. 6 denotes table structure information extracted about the table regions 502 and 503. Concerning the table region 502, coordinates (0, 0) of the top left position of the rectangle and size (580, 190) of the rectangle of the cell located in the first row and the first column are shown when the top left of the rectangle forming the outer frame of the table region is defined as the origin point (0, 0).)
automatically cause presentation, at a computing device, a digitized table that resembles the original table and does not include the text that surrounds the original table. (Enomoto – [0064] The image data received through the scanner 101 is first divided into regions on an object basis. [0102] Figs. 12A and 12B show the display of a tab 1201 of Table 1 as active. Likewise, in Fig. 12B, a tab 1202 is active. Displaying on the table region 502 and table region 503 in the sheet editing window 1102.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified UI information module of Robinson to provide a system for recognizing table structure for table region data such as cell information as taught by Enomoto, with a reasonable expectation of success since Robinson, and Enomoto are in the same field of endeavor of recognizing images of spreadsheets and tables. The motivation to combines provides the benefit of entering scan images of spreadsheet faster without having to manually enter spreadsheet data.
Robinson does not explicitly teach: receiving supplemental information associated to the original table from recognizing a portion of the image, wherein the supplemental information is provided near the original table but is not part of the original table; and based at least in part on the analyzing the two or more values and the received supplemental information,
However, Byron teaches: receiving supplemental information associated to the original table from recognizing a portion of the image, wherein the supplemental information is provided near the original table but is not part of the original table; and based at least in part on the analyzing the two or more values and the received supplemental information, (Byron − [0022] Using NLP as an example processing operation to be applied to a table data structure, with OCR of table data structure. [0076] [0118-0119] Identified a suspicious cell within a block of cells using the mechanisms described above, functional dependencies associated with that cell are identified and inverted to compute a correct data value for the suspicious cell. Thus, for example, if the functional dependency is that the suspicious cell having data value A is one of 4 input values A, B, C, and D to a sum operation, e.g., SUM=A+B+C+D, then the correct data value for the suspicious cell may be computed by inverting the functional dependency such that the correct data value for A is the subtraction of B, C, and D from the SUM, i.e. A=SUM-B-C-D. The determination of the functional dependency itself may be obtained from the detection of functional dependencies previously described, e.g., identifying that the header of a column is a "total" of monthly expenses and other columns specify particular "months" of the year, and/or that the column header of the present cell is a particular month name, then it can be deduced that the functional dependency of the suspicious cell is a monthly expense value that has a functional relationship with a corresponding cell in the "total" column being an input to the summation function for generating the total data value in the "total" column. The formula is not part of the original table.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified UI information module of Robinson and Enomoto to provide a system for recognizing table structure using natural language processing (NPL) for determining patterns in table data as taught by Byron, with a reasonable expectation of success since Robinson, and Enomoto are in the same field of endeavor of recognizing images of spreadsheets and tables. The motivation to combines provides the benefit of entering scan images of spreadsheet faster without having to manually enter spreadsheet data.
Regarding dependents claim 18 Robinson, Enomoto and Byron discloses all the features with respect to claim 16 as outlined above
Robinson teaches: wherein for recognizing the two or more cells of the original table, the computer executable instructions that, when executed by the at least one processing unit, further cause the system to perform the operations comprising recognizing a structure of the original table. (Robinson ─ [0046] For example, a photograph of a spreadsheet with cells containing the numbers 1, 1, and 2 may not simply be recognized as a spreadsheet with three cells containing the literal values 1, 1, and 2. Instead, the third cell--the cell that contains 2--may be generated so that it contains a formula summing the previous two cells. For example, assuming the first two cells are named A1 and B1, the cells in the generated soft copy spreadsheet might contain 1, 1, and a formula like "=SUM(A1:B1)".)

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PGPUB: 20070177183, Filed Date: Feb. 2, 2006 hereinafter "Robinson") in view of Enomoto (US PGPUB: 201101648132 Filed Date: Dec. 29, 2010 hereinafter "Enomoto") in view of Byron et al. (US PGPUB: 20140379666, Filed Date: Jun. 24, 2013 hereinafter "Byron") and in further view of Lin et al. (US PGPUB: 20120189203, Filed Date: Jun. 24, 2011 hereinafter "Lin)
Regarding independents claim 20, Robinson teaches: A system comprising: 
at least one processing unit; and at least one memory storing computer executable instructions that, when executed by the at least one processing unit, cause the system to perform operations comprising: (Robinson ─ [0010] FIG. 1 and the related discussion are intended to provide a brief, general description of an exemplary computing environment in which the various technologies described herein may be implemented.)
receiving an image that includes an original table and other data surrounding the original table; (Robinson − [0004] [0009] Once the necessary images have been acquired, the system may combine or improve the suitability of the images for later use through one or more techniques. The system may recognize a variety of elements in the images, including text, tables, diagrams, and so on. [0024] For example, an image scanner or photocopy machine may generate digital images by scanning pages of a hard copy document.
Robinson does not explicitly teach: recognizing each cell of two or more cells of the original table based on identifying relative positions of data between columns and rows of the original table and separating the data of each cell based on the relative positions of the data,
However, Enomoto teaches: recognizing each cell of two or more cells of the original table based on identifying relative positions of data between columns and rows of the original table and separating the data of each cell based on the relative positions of the data; (Enomoto – [0051] Reference numeral 211 denotes a region extraction unit that analyzes the received document image (image data), then divides the resulting image into regions according to object types such as a table, a character, a natural image and the like, and then extracts the region data on an object basis. The region data includes object type information, and also information on object positions, object sizes, object inclination and the like. [0054] FIG. 3 is a tree structure diagram showing information on the table object obtained through the region extraction processing, the table structure analysis processing and the character recognition processing. [0068-0069] Reference numeral 602 in FIG. 6 denotes table structure information extracted about the table regions 502 and 503. Concerning the table region 502, coordinates (0, 0) of the top left position of the rectangle and size (580, 190) of the rectangle of the cell located in the first row and the first column are shown when the top left of the rectangle forming the outer frame of the table region is defined as the origin point (0, 0).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified UI information module of Robinson to provide a system for recognizing table structure for table region data 
Robinson does not explicitly teach: receiving supplemental information associated to the original table from recognizing a portion of the image, wherein the supplemental information is not part of the image of the original table; 
However, Byron teaches: receiving supplemental information associated to the original table from recognizing a portion of the image, wherein the supplemental information is not part of the image of the original table; (Byron − [0022] Using NLP as an example processing operation to be applied to a table data structure, with OCR of table data structure. [0076] Fig. 4A, As another example, row header 420 indicates that cell 430 contains a total or summation of some values presented elsewhere, perhaps in table 402. In other words, a clue in header 420 helps either determine or confirm a hypothesis of a functional dependency of type "sum" of cell 430 on some other cells. [0118-0119] Identified a suspicious cell within a block of cells using the mechanisms described above, functional dependencies associated with that cell are identified and inverted to compute a correct data value for the suspicious cell. Thus, for example, if the functional dependency is that the suspicious cell having data value A is one of 4 input values A, B, C, and D to a sum operation, e.g., SUM=A+B+C+D, then the correct data value for the suspicious cell may be computed by inverting the functional dependency such that the correct data value for A is the subtraction of B, C, and D from the SUM, i.e. A=SUM-B-C-D. The determination of the functional dependency itself may be obtained from the detection of functional dependencies previously described, e.g., identifying that the header of a column is a "total" of monthly expenses and other columns specify particular "months" of the year, and/or that the column header of the present cell is a particular month name, then it can be deduced that the functional dependency of the suspicious cell is a monthly expense value that has a functional relationship with a corresponding cell in the "total" column being an input to the summation function for generating the total data value in the "total" column. The formula is not part of the original table.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified UI information module of Robinson and Enomoto to provide a system for recognizing table structure using natural language processing (NPL) for determining patterns in table data as taught by Byron, with a reasonable expectation of success since Robinson, and Enomoto are in the same field of endeavor of recognizing images of spreadsheets and tables. The motivation to combines provides the benefit of entering scan images of spreadsheet faster without having to manually enter spreadsheet data.
Robinson does not explicitly teach: receiving a user selection of a selection area that encompasses, in the image, the original table but the selection area does not encompass the other data; 
However, Lin teaches: receiving a user selection of a selection area that encompasses, in the image, the original table but the selection area does not encompass the other data; (Lin − [0037-0038] FIG. 5 shows a user selecting a portion of a captured image and integrating the selected portion into a spreadsheet. Selection box 512 shows that the picture and data 3 are selected for integration into the spreadsheet. In the current example, the picture is placed in cell A1 and data 3 is placed into cell A2. More or fewer cells may be utilized.)
in response to the receiving of the user selection of the selection area, (Lin − [0037-0038] FIG. 5 shows a user selecting a portion of a captured image and integrating the selected portion into a spreadsheet. Selection box 512 shows that the picture and data 3 are selected for integration into the spreadsheet. In the current example, the picture is placed in cell A1 and data 3 is placed into cell A2. More or fewer cells may be utilized.)
and in response to recognizing each cell of the two or more cells of the original table and based on the user selection of the selection area, (Lin − [0037-0038] FIG. 5 shows a user selecting a portion of a captured image and integrating the selected portion into a spreadsheet. Selection box 512 shows that the picture and data 3 are selected for integration into the spreadsheet. In the current example, the picture is placed in cell A1 and data 3 is placed into cell A2. More or fewer cells may be utilized.).
generating a digitized table based on the received supplemental information and presenting, at a computing device, the digitized table that resembles the original table and does not include the other data that surrounds the original table. (Lin − [0037-0038] FIG. 5 shows a user selecting a portion of a captured image and integrating the selected portion into a spreadsheet. Selection box 512 shows that the picture and data 3 are selected for integration into the spreadsheet. In the current example, the picture is placed in cell A1 and data 3 is placed into cell A2. More or fewer cells may be utilized.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Robinson, Enomoto, Byron and Lin to obtain a system for recapturing texts, tables, graphic, and hand printed text for automatically converting hard copy documents into a softcopy document.
Robinson, Enomoto, Byron and Lin are analogous art because they are from the same problem-solving area, recognizing spreadsheets and tables in a printed copy of a document.
The motivation for making a combination to one skilled in the art would have been reproduce printed copies in a digitalized format to update and modify previously spreadsheets where a digitized copy did not exist.  Therefore, it would have been obvious to combine Robinson, Enomoto, Byron and Lin to obtain the invention as specified in the instant claim(s).

Claim(s) 2, 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson, Enomoto and Byron as applied to claims 1, 4-8, 13, 16 and 18 above, and further in view of Saino (US PGPUB: 20080278778, Filed Date: Nov. 13, 2008, hereinafter “Saino”).
Regarding dependents claim 2, Robinson, Enomoto and Byron discloses all the features with respect to claim 1 as outlined above
Robinson teaches: wherein the original table is provided in a document, (Robinson ─ [0046] For example, a photograph of a spreadsheet with cells containing the numbers 1, 1, and 2 may not simply be recognized as a spreadsheet with three cells containing the literal values 1, 1, and 2. Instead, the third cell--the cell that contains 2--may be generated so that it contains a formula summing the previous two cells. For example, assuming the first two cells are named A1 and B1, the cells in the generated soft copy spreadsheet might contain 1, 1, and a formula like "=SUM(A1:B1)".)
Robinson does not explicitly teach: and wherein the supplemental information includes at least one of a URL, a QR code, or a bar code.
However, Saino teaches: and wherein the supplemental information includes at least one of a URL, a QR code, or a bar code. (Saino − [0111] FIG. 7 is a block diagram showing the sequence of processing for reading a document having identification information and outputting a new document. [0112] A scan unit 1003 converts an image on a scanned paper sheet 1001 into digital image data using the scan function of the MFP 100. [0113] An identification information reading unit 1004 extracts and decodes a QR code from the digital image data obtained by scanning. QR code is at the top right hand corner of the paper sheet 1001.) 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Robinson, Enomoto, Byron and Saino to obtain a system for recapturing texts, tables, graphic, and hand printed text for automatically converting hard copy documents into a softcopy document.
Robinson, Enomoto, Byron and Saino are analogous art because they are from the same problem-solving area, recognizing spreadsheets and tables in a printed copy of a document.
The motivation for making a combination to one skilled in the art would have been reproduce printed copies in a digitalized format to update and modify previously spreadsheets where a digitized copy did not exist.  Therefore, it would have been 
Regarding dependents claim 3, Robinson, Enomoto and Lin discloses all the features with respect to claim 1 as outlined above
Robinson teaches: wherein recognizing the two or more cells of the original table comprises recognizing a structure of the original table, (Robinson ─ [0046] For example, a photograph of a spreadsheet with cells containing the numbers 1, 1, and 2 may not simply be recognized as a spreadsheet with three cells containing the literal values 1, 1, and 2. Instead, the third cell--the cell that contains 2--may be generated so that it contains a formula summing the previous two cells. For example, assuming the first two cells are named A1 and B1, the cells in the generated soft copy spreadsheet might contain 1, 1, and a formula like "=SUM(A1:B1)".)
Robinson does not explicitly teach: and wherein the supplemental information is different than the formula.
However, Saino teaches: and wherein the supplemental information is different than the formula. (Saino − [0111] FIG. 7 is a block diagram showing the sequence of processing for reading a document having identification information and outputting a new document. [0112] A scan unit 1003 converts an image on a scanned paper sheet 1001 into digital image data using the scan function of the MFP 100. [0113] An identification information reading unit 1004 extracts and decodes a QR code from the digital image data obtained by scanning. QR code is at the top right hand corner of the paper sheet 1001.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Robinson, Enomoto, Byron and Saino to obtain a system for recapturing texts, tables, graphic, and hand printed text for automatically converting hard copy documents into a softcopy document.
Robinson, Enomoto, Byron and Saino are analogous art because they are from the same problem-solving area, recognizing spreadsheets and tables in a printed copy of a document.
The motivation for making a combination to one skilled in the art would have been reproduce printed copies in a digitalized format to update and modify previously spreadsheets where a digitized copy did not exist.  Therefore, it would have been obvious to combine Robinson, Enomoto, Byron and Saino to obtain the invention as specified in the instant claim(s).
Regarding dependents claim 17 Robinson, Enomoto and Byron discloses all the features with respect to claim 16 as outlined above
Robinson teaches: wherein the computer executable instructions that, when executed by the at least one processing unit, cause the system to perform the operations comprising providing a preview of the digitized table, (Robinson ─ [0055] In one implementation, the recognition choices module 250 may display a dialog that shows the relevant part of the image being processed by the element recognition module, as well as the elements that have been identified by the element recognition module as possible matches, perhaps with the most likely element selected by default.)
Robinson 
However, Saino teaches: and wherein the supplemental information includes at least one of a URL, a QR code, or a bar code. (Saino − [0111] FIG. 7 is a block diagram showing the sequence of processing for reading a document having identification information and outputting a new document. [0112] A scan unit 1003 converts an image on a scanned paper sheet 1001 into digital image data using the scan function of the MFP 100. [0113] An identification information reading unit 1004 extracts and decodes a QR code from the digital image data obtained by scanning. QR code is at the top right hand corner of the paper sheet 1001.) 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Robinson, Enomoto, Byron and Saino to obtain a system for recapturing texts, tables, graphic, and hand printed text for automatically converting hard copy documents into a softcopy document.
Robinson, Enomoto, Byron and Saino are analogous art because they are from the same problem-solving area, recognizing spreadsheets and tables in a printed copy of a document.
The motivation for making a combination to one skilled in the art would have been reproduce printed copies in a digitalized format to update and modify previously spreadsheets where a digitized copy did not exist.  Therefore, it would have been obvious to combine Robinson, Enomoto, Byron and Saino to obtain the invention as specified in the instant claim(s).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson, Enomoto and Byron as applied to claims 1, 4-8, 13, 16 and 18 above, and further in view of Lee (US PGPUB: 20120066574, Filed Date: Sep. 09, 2011, hereinafter “Lee”).
Regarding dependents claim 11, Robinson, Enomoto and Byron discloses all the features with respect to claim 1 as outlined above
Robinson teaches: import one or more formulas included in the original table, (Robinson ─ [0046] For example, assuming the first two cells are named A1 and B1, the cells in the generated soft copy spreadsheet might contain 1, 1, and a formula like "=SUM(A1:B1)".),
 Robinson does not explicitly teach: displaying an option to import one or more formulas included in the original table, and wherein the supplemental information is imported from a website.
 However, Lee teaches: displaying an option to import one or more formulas included in the original table, and wherein the supplemental information is imported from a website. (Lee – [0028] Browser 210 also displays a toolbar 415 which may display various available options and/or functions available to the user, For example, online spreadsheet manager 130 may transmit to browser 210 a request, in the form of HyperText Markup Language (HTML), adapted to cause browser 210 to display a representation of spreadsheet data set 400. [0042] At step 502, the formula is evaluated based on the at least one parameter and the media file is identified. Thus, spreadsheet process 310 evaluates FORMULA-1 and identifies media file 585 based on the URL within FORMULA-1. For example, spreadsheet process 130 may examine the URL within FORMULA-1 and determine that it represents a storage location associated with the media file 585. In some embodiments, the media file may be an audio file.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Robinson, Enomoto, Byron and Lee to obtain a system for recapturing texts, tables, graphic, and hand printed text for automatically converting hard copy documents into a softcopy document.
Robinson, Enomoto, Byron and Lee are analogous art because they are from the same problem-solving area, recognizing spreadsheets and tables in a printed copy of a document.
The motivation for making a combination to one skilled in the art would have been reproduce printed copies in a digitalized format to update and modify previously spreadsheets where a digitized copy did not exist.  Therefore, it would have been obvious to combine Robinson, Enomoto, Byron and Lee to obtain the invention as specified in the instant claim(s).

Claim(s) 9-10, 12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Enomoto in view of Byron as applied to claims 1, 4-8, 13, 16 and 18 above, and further in view of I.R.I.S. (Readiris 12 User Guide:  2010 hereinafter "Readiris").
Regarding dependents claim 9, Robinson, Enomoto and Byron discloses all the features with respect to claim 4 as outlined above
Robinson teaches: import at least one of formatting (Robinson ─ [0054] Throughout the recognition of elements, the element recognition module 245 may maintain specific features of the recognized elements. For example, the element recognition module may recognize the following features of text, without limitation: font name, font style (bold, underline, and so on), font size, text color, and so on.), but does not explicitly teach: displaying an option to import at least one of the formatting or a style applied to the original table.
However, Readiris teaches: displaying an option to import at least one of the formatting or a style applied to the original table. (Readiris ─ [Chap. 9 Formatting and saving documents pdf page 58] The option to retain formatting the font type, size type style across the recognition.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Robinson, Enomoto and Byron to obtain a system for recapturing texts, tables, graphic, barcodes and hand printed text for automatically converting hard copy documents into a softcopy document.
Robinson, Enomoto, Byron and Readiris are analogous art because they are from the same problem-solving area, recognizing spreadsheets/ and tables in a printed copy of a document.
The motivation for making a combination to one skilled in the art would have been reproduce printed copies in a digitalized format to update and modify previously spreadsheets where a digitized copy did not exist.  Therefore, it would have been obvious to combine Robinson, Enomoto, Byron and Readiris to obtain the invention as specified in the instant claim(s).
Regarding dependents claim 10, Robinson, Enomoto and Byron discloses all the features with respect to claim 3 as outlined above
Robinson 
However, Readiris teaches: displaying an option to edit at least one of: the structure of the digitized table or the two or more values of the digitized table. (Readiris ─ [Chap. 9 Formatting and saving document pdf page 64-65] Select the required output format from the Format list. The available layout options for the selected format will be displayed:)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Robinson, Enomoto and Byron to obtain a system for recapturing texts, tables, graphic, barcodes and hand printed text for automatically converting hard copy documents into a softcopy document.
Robinson, Enomoto, Byron and Readiris are analogous art because they are from the same problem-solving area, recognizing spreadsheets/ and tables in a printed copy of a document.
The motivation for making a combination to one skilled in the art would have been reproduce printed copies in a digitalized format to update and modify previously spreadsheets where a digitized copy did not exist.  Therefore, it would have been obvious to combine Robinson, Enomoto, Byron and Readiris to obtain the invention as specified in the instant claim(s).
Regarding dependents claim 12, Robinson, Enomoto and Byron discloses all the features with respect to claim 1 as outlined above
Robinson teaches: import metadata associated with the original table. (Robinson ─ [0042] A super-element may be comprised, in whole or in part, of text, but is not solely comprised of text. Some examples of super-elements, without limitation, are images with metadata, such as images with captions; bulleted lists; equations; annotations; tables; charts; and forms.), but does not explicitly teach: displaying an option to import metadata associated with the original table.
However, Readiris teaches: displaying an option to import metadata associated with the original table. (Readiris ─ [Invert images pdf page 31-32] You can choose to smoothen color and grayscale images. During scanning this option renders grayscale and color images more homogeneous by smoothening out differences in intensity (e.g. select Process as 300 dpi resolution.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Robinson, Enomoto and Byron to obtain a system for recapturing texts, tables, graphic, barcodes and hand printed text for automatically converting hard copy documents into a softcopy document.
Robinson, Enomoto, Byron and Readiris are analogous art because they are from the same problem-solving area, recognizing spreadsheets/ and tables in a printed copy of a document.
The motivation for making a combination to one skilled in the art would have been reproduce printed copies in a digitalized format to update and modify previously spreadsheets where a digitized copy did not exist.  Therefore, it would have been obvious to combine Robinson, Enomoto, Byron and Readiris to obtain the invention as specified in the instant claim(s).
Regarding dependents claim 14, Robinson, Enomoto and Byron discloses all the features with respect to claim 1 as outlined above
Robinson 
However, Readiris teaches: wherein each of the two or more images are stitched together to generate the digitized table. (Readiris ─ [Selecting layout options pdf page 64] The option Merge lines into paragraphs enables automatic paragraph detection. Readiris wordwraps the recognized text until a new paragraph starts, and "reglues” hyphenated words at the end of a line.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Robinson, Enomoto and Byron to obtain a system for recapturing texts, tables, graphic, barcodes and hand printed text for automatically converting hard copy documents into a softcopy document.
Robinson, Enomoto, Byron and Readiris are analogous art because they are from the same problem-solving area, recognizing spreadsheets/ and tables in a printed copy of a document.
The motivation for making a combination to one skilled in the art would have been reproduce printed copies in a digitalized format to update and modify previously spreadsheets where a digitized copy did not exist.  Therefore, it would have been obvious to combine Robinson, Enomoto, Byron and Readiris to obtain the invention as specified in the instant claim(s).
Regarding dependents claim 15, Robinson, Enomoto and Byron discloses all the features with respect to claim 1 as outlined above
Robinson does not explicitly teaches: exporting the digitized table to a spreadsheet application.
However, Readiris teaches: exporting the digitized table to a spreadsheet application. (Readiris ─ [pdf page 9] Scan a printed or typed document, indicate the zones you want to recognize with Readiris - or have the system detect them for you -execute the character recognition and export the document to your word processor.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Robinson, Enomoto and Byron to obtain a system for recapturing texts, tables, graphic, barcodes and hand printed text for automatically converting hard copy documents into a softcopy document.
Robinson, Enomoto, Byron and Readiris are analogous art because they are from the same problem-solving area, recognizing spreadsheets/ and tables in a printed copy of a document.
The motivation for making a combination to one skilled in the art would have been reproduce printed copies in a digitalized format to update and modify previously spreadsheets where a digitized copy did not exist.  Therefore, it would have been obvious to combine Robinson, Enomoto, Byron and Readiris to obtain the invention as specified in the instant claim(s).
Regarding dependents claim 19 Robinson, Enomoto and Lin discloses all the features with respect to claim 1 as outlined above
Robinson does not explicitly teaches: wherein for recognizing the two or more cells of the original table, the computer executable instructions that, when executed by the at least one processing unit, further cause the system to perform the operations comprising recognizing aspects of the original table based on training data.
However, Readiris teaches: wherein for recognizing the two or more cells of the original table, the computer executable instructions that, when executed by the at least one processing unit, further cause the system to perform the operations comprising Readiris ─ [pdf page 52 Chap. 8 Recognizing Document] This powerful learning tool also allows you to train Readiris on special characters such as mathematical symbols and dingbats and to handle distorted fonts.) 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined Robinson, Enomoto and Byron to obtain a system for recapturing texts, tables, graphic, barcodes and hand printed text for automatically converting hard copy documents into a softcopy document.
Robinson, Enomoto, Byron and Readiris are analogous art because they are from the same problem-solving area, recognizing spreadsheets/ and tables in a printed copy of a document.
The motivation for making a combination to one skilled in the art would have been reproduce printed copies in a digitalized format to update and modify previously spreadsheets where a digitized copy did not exist.  Therefore, it would have been obvious to combine Robinson, Enomoto, Byron and Readiris to obtain the invention as specified in the instant claim(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CARL E BARNES JR/Examiner, Art Unit 2177        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177